Citation Nr: 0711243	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  00-11 880	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a cardiac disorder, 
claimed as secondary to allergies.

2.  Entitlement to disability benefits under the provisions 
of 38 U.S.C.A. § 1151 for ear infections claimed as due to 
alleged toxins contained in adhesives used in VA-issued 
hearing aids. 

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
allergic bronchitis with early emphysema.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel
INTRODUCTION

The appellant had active service from March 1956 to February 
1962.  This case originally came before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado.  The case was most recently 
remanded in March 2006, and is now returned to the Board for 
appellate review.

Effective October 1, 1997, 38 U.S.C.A. § 1151 was amended 
such that negligence would generally have to be shown by the 
VA for a claimant to obtain compensation under the statute.  
This amendment, however, does not apply to claims filed prior 
to the effective date.  Pub. L. No. 104-204, § 422(a)-(c) 
(1996); VAOPGCPREC 40-97.  As the ear infections 38 U.S.C.A. 
§ 1151 claim was filed in May 1999, the amended statute must 
be applied.  Id.  

The appellant's application to reopen a claim of service 
connection for bronchitis is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The service medical records do not contain any reference 
to any cardiac disorder.

2.  The appellant does not currently experience any diagnosed 
cardiac disorder nor has any cardiac disorder been shown to 
be attributable to the appellant's active military service.

3.  The appellant is not in receipt of service connection for 
any allergic condition.

4.  The appellant was issued and re-issued hearing aids at a 
VA facility between 1996 and 2002.

5.  The appellant does not currently manifest any ear 
infections.

6.  Competent medical evidence has not been obtained 
indicating that as a result of any VA-issued hearing aid, the 
appellant developed any additional ear disability.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for a cardiac disorder have not been met on either a direct 
basis or a secondary basis.  38 U.S.C.A. §§ 105, 1101, 1110, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2006).

2.  The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 for ear infections as a result of VA 
treatment (hearing aids) have not been met.  38 U.S.C.A. 
§§ 1151, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.358, 3.361 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the appellant of evidence 
and information necessary to substantiate his claims and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
notified of the information necessary to substantiate his 
service connection and 38 U.S.C.A. § 1151 claims by 
correspondence dated in November 2000, May 2001, August 2002, 
May 2004, and May 2006.  These documents informed the 
appellant of VA's duty to assist and what kinds of evidence 
the RO would help obtain.  In those letters, the RO informed 
the appellant about what was needed to establish entitlement 
to 38 U.S.C.A. § 1151 benefits and what was needed to 
establish entitlement to service connection.  Therefore, VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

Even if the appellant was not provided with all of the 
required notice until after the RO had adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the pertinent law requires remand to the RO.  Nothing 
about the evidence or any response to any notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002 & Supp. 2005) or the implementing 
regulations found at 38 C.F.R. § 3.159 (2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, VA obtained the appellant's service medical 
records and his VA treatment records.  Private medical 
records are included in the claims file.  Social Security 
Administration records were obtained and associated with the 
claims file.  The appellant was afforded VA medical 
examinations and a Board hearing which he cancelled.  The 
appellant was informed about the kind of evidence that was 
required and the kinds of assistance that VA would provide 
and he was supplied with the text of 38 C.F.R. § 3.159.  The 
appellant did not provide any information to VA concerning 
available treatment records that he wanted the RO to obtain 
for him that were not obtained.  While the appellant's 
representative has argued that VA quality assurance records 
should be obtained, neither the facility nor the pertinent 
dates for such records has been delineated by the appellant.  
Furthermore, the relevance of said records, especially in 
light of the non-existence of the claimed ear infections, has 
not been delineated.  The appellant was given more than one 
year in which to submit evidence after the RO gave him 
notification of his rights under the pertinent statute and 
regulations.  Therefore, there is no duty to assist or notify 
that is unmet.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

The RO advised the appellant of such information relating to 
effective dates and disability ratings in correspondence 
dated in March 2006, and May 2006.  In addition, because the 
Board has denied the appellant's claims for service 
connection and for benefits under 38 U.S.C.A. § 1151, such 
information is not applicable to this case.  

The appellant was also provided with notice as to the 
clinical evidence necessary to establish service connection 
and entitlement to 38 U.S.C.A. § 1151 benefits, as well as 
the assistance VA would provide.  Proceeding with this case 
in its current procedural posture would not therefore inure 
to the appellant's prejudice.  Therefore, there is no duty to 
assist that was unmet and the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).


All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

A.  Service connection claim

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  There must be medical evidence of a nexus 
relating an in-service event, disease or injury, and any 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993); 38 C.F.R. § 3.303.

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the veteran's 
military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992); 38 C.F.R. § 3.303(a).

In addition, service connection may be granted for any 
disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a another basis.  
See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 
1994).  

Under 38 C.F.R. § 3.310, service connection may be 
established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease 
or injury.  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) proximately caused by or (b) proximately 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen, 7 Vet. App. at 448.

Review of the appellant's service medical records reveals no 
complaints of, findings of, or treatment for, any cardiac 
disorder.  The appellant underwent a re-enlistment 
examination in July 1958; his heart was found to be normal.  
The same finding of normal was documented in the appellant's 
February 1962 service separation examination.

The appellant submitted a VA Form 21-256 in February 1975; he 
did not report the existence of any cardiac condition.  In 
July 1982, the appellant submitted a claim for service 
connection for a back disorder, but again, he made no mention 
of any cardiac disorder.  The appellant's Social Security 
Administration records do not include any findings of 
morbidity based on any cardiac disorder.

Post-service, there is no clinical evidence of record to 
establish that the appellant exhibited any cardiac disorder 
within one year of service separation.  Review of private and 
VA medical treatment records reveals that a physician who had 
been treating the appellant since October 1980 listed the 
appellant's various diagnoses in a written statement dated in 
November 1984.  This physician did not mention any cardiac 
problems or conditions.  The appellant underwent a VA medical 
examination in October 1989; he did not report any cardiac 
problems at that time.  Thus, service connection is not 
warranted on a presumptive basis.

The appellant underwent a VA medical examination in June 
2004; the examiner reviewed the claims file.  Shipwash v. 
Brown, 8 Vet. App. 218, 222 (1995); Flash v. Brown, 8 Vet. 
App. 332, 339-340 (1995) (Regarding the duty of VA to provide 
medical examinations conducted by medical professionals with 
full access to and review of the veteran's claims folder).  
The examiner concluded that there was no diagnosis of 
ischemia or infarction.  The examiner noted that the 
appellant had undergone extensive cardiac testing in May 
2001, and the conclusion at that time was that the 
appellant's chest pain was atypical and of non-cardiac 
origin.  The examiner further stated that there was no 
evidence of any symptomatic coronary artery disease.  The 
examiner stated that there was no cardiac disease or event to 
relate to military service.  Furthermore, the examiner stated 
that there was no evidence that the appellant had had heart 
disease or any cardiac consequences from any in-service event 
or occurrence.

In order for service connection to be warranted, there must 
be evidence of a present disability that is attributable to a 
disease or injury incurred during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  The absence of any 
diagnosis of any claimed cardiac disorder in the service 
medical records dated between 1956 and 1962 constitutes 
negative evidence tending to disprove the assertion that the 
appellant incurred any cardiac disorder during his service.  
See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  The lack of any 
evidence of a diagnosis of any current cardiac disorder is 
itself evidence which tends to show that no cardiac disorder 
was incurred in service.

In Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000), the 
United States Court of Appeals for the Federal Circuit 
affirmed a decision by the Court which held that evidence of 
a prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a preexisting 
condition was aggravated by military service.  The trier of 
fact should consider all the evidence including the 
availability of medical records, the nature and course of the 
disease or disability, the amount of time that elapsed since 
military service, and any other relevant facts.  See Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding 
that the absence of medical records during combat conditions 
does not establish absence of disability).  Although Maxson 
is not directly on point in this case, as it deals with 
aggravation in service and not service connection, it does 
imply that, when appropriate, the Board may consider the 
absence of evidence when engaging in a fact finding role.  
Social Security, private and VA medical records dated in the 
1980s show no diagnosis of any cardiac pathology. 

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  By "competent medical 
evidence" is meant in part that which is provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a).  The appellant's opinion is 
not competent because he is not a medical health professional 
and his opinion does not constitute competent medical 
authority.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Absent a current diagnosis indicative of a cardiac disorder, 
the preponderance of the evidence is against the appellant's 
claim for service connection for any such condition.  With 
the absence of a current diagnosis of the claimed disorder, 
the evidence cannot establish a causal connection between the 
claimed disorder and service.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  Therefore, the appellant's claim 
for service connection for a cardiac disorder should be 
denied.

Finally, the appellant is not in receipt of service 
connection for any allergic condition.  Therefore, the 
appellant's claim for service connection for a cardiac 
disorder secondary to allergies must fail.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the service 
connection claim and that service connection for a cardiac 
disorder must be denied.  Since the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine does not apply.  Ortiz v. Principi, 274 F.3d 1361, 
1365 (Fed. Cir. 2001).

B.  38 U.S.C.A. § 1151 claim

For purposes of VA compensation under 38 U.S.C.A. § 1151, a 
disability is a qualifying additional disability, if the 
additional disability was not the result of the veteran's 
willful misconduct and the disability was caused by hospital 
care, medical or surgical treatment, or examination furnished 
the veteran under any law administered by the Secretary of 
VA, and the proximate cause of the disability or death was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable.

In order for the appellant to be eligible or compensation 
under 38 U.S.C.A. § 1151 due to VA treatment, the evidence 
must establish that he sustained additional disability and 
that this additional disability is etiologically linked to 
the VA treatment by the appropriate standard under 
38 U.S.C.A. § 1151.  If there is no competent evidence of 
additional disability or no evidence of a nexus between the 
hospitalization, medical or surgical treatment, or 
examination and the additional disability or death of the 
veteran; the claim for compensation under 38 U.S.C.A. § 1151 
must be denied.  The medical evidence of record indicates 
that the appellant complained of his hearing aid hurting his 
ear and of having an allergic reaction to his hearing aid.

Prior to October 1, 1997, the United States Supreme Court 
found that the statutory language of 38 U.S.C.A. § 1151 
simply required a causal connection between VA 
hospitalization and additional disability, and that there 
need be no identification of "fault" on the part of VA.  See 
Brown v. Gardner, 115 S. Ct. 552 (1994).  In December 1997, 
VAOPGCPREC 40-97 concluded that all claims for benefits under 
38 U.S.C.A. § 1151 filed before October 1, 1997, must be 
adjudicated under the provisions of 38 U.S.C.A. § 1151 as 
they existed prior to that date.  In this case, the 
appellant's claim was filed after October 1, 1997, in May 
1999, and thus, the claim must be adjudicated under only the 
current version of 38 U.S.C.A. § 1151, which provides that a 
showing of fault on the part of VA is required.

As amended, 38 U.S.C.A. § 1151 (West 2002) provides that 
compensation under chapters 11 and 13 of 38 U.S.C. shall be 
awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service connected.  For 
the purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and -

(1) the disability or death was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary [of the VA], either by a 
Department employee or in a Department 
facility as defined in section 1701(3)(A) 
of this title, and the proximate cause of 
the disability or death was --

	(A) carelessness, negligence, lack 
of proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or




	(B) an event not reasonably 
foreseeable; or

(2) the disability or death was 
proximately caused by the provision of 
training and rehabilitation services by 
the Secretary (including by a service-
provider used by the Secretary for such 
purpose under section 3115 of this title) 
as part of an approved rehabilitation 
program under chapter 31 of this title.

38 U.S.C.A. § 1151 (West 2002).

The appellant contends that he is entitled to compensation 
under 38 U.S.C.A. § 1151 for ear infections arising from his 
hearing aid issued at a VA facility.  The appellant has 
presented his own statements regarding the development of the 
claimed conditions being etiologically related to VA 
treatment.  However, the record does not show that he is a 
medical professional, with the training and expertise to 
provide clinical findings regarding diagnosis or the 
relationship between any provision of healthcare and the 
development of any claimed condition.  The written statements 
and testimony of the appellant and the statements of his 
representative to the effect that any of the appellant's 
claimed pathology is causally connected to hearing aids or 
treatment he received at any VA facility are not probative as 
there is no evidence in the record that the appellant or his 
representative has any medical knowledge or expertise to 
render such opinions.  Consequently, his statements are 
credible concerning his subjective complaints and his 
history, but they do not constitute competent medical 
evidence for the purposes of showing diagnosis or the 
existence of a nexus between claimed conditions and his VA 
medical treatment or hearing aids.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).

Review of the appellant's VA and private medical treatment 
records dated from 1996 onward reveals no instance of 
treatment for any ear infection.  While he was treated for a 
sinus infection in December 2000, there is no clinical 
documentation of the existence of any ear infections.  

The appellant underwent a VA medical examination in June 
2004; the examiner reviewed the appellant's claims file and 
medical records.  Shipwash, supra.  The appellant reported 
recurrent ear infections secondary to glue on his VA-issued 
hearing aids.  The examiner stated that he had reviewed the 
appellant's medical records in depth and that he could not 
find any documented episodes of otitis media or otitis 
externa.  On physical examination, the appellant's tympanic 
membranes were clear and the external auditory canals were 
clear.  The examiner concluded that based on past and current 
clinical findings negative for signs of ear infection and/or 
allergic reaction, the appellant's claims of ear infections 
could not be substantiated in the medical record.

The appellant's allegations of additional ear disability 
because of medical care he received at the VA, namely ear 
infections due to a toxic substance on his hearing aids, are 
not otherwise borne out by the evidence of record, including 
any medical opinion that the course of treatment he received 
at the VA had resulted in any additional pathology relating 
to the ear.  There is no medical opinion of record that 
relates the appellant's hearing aids to any separate 
additional functional impairment.  This lack of any 
additional disability and lack of causal relationship form 
the basis for the denial of 38 U.S.C.A. § 1151 benefits.

The Board finds that the competent medical evidence of record 
does not establish that there was carelessness, negligence, 
accident, lack of proper skill or error of judgment on the 
part of any of the VA hospital personnel.  Additionally, 
there was no event not reasonably foreseeable that resulted 
in additional disability.  The VA examiner specifically noted 
that no ear infections were documented in the record.  It is 
the decision of the Board that the appellant is not shown to 
have additional disability that was incurred as the result of 
hospitalization or treatment within the purview of the 
provisions of 38 U.S.C.A. § 1151 (West 2002).

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the appellant's 
disability claim under 38 U.S.C.A. § 1151.  Since the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply.  Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for a cardiac disorder is denied.

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
additional disability (ear infections) claimed as a result of 
surgical or medical treatment rendered by VA in the form of 
hearing aids is denied.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the AMC/RO for action as described below.

The appellant is seeking to reopen his claim of entitlement 
to service connection for allergic bronchitis with early 
emphysema.  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held, in part, that VA's duty to notify a claimant seeking to 
reopen a claim included advising the claimant of the evidence 
and information needed to reopen the claim and notifying the 
claimant of the evidence and information needed to establish 
entitlement to the underlying claim for the benefit sought by 
the claimant.  The Court further held that VA must, in the 
context of a claim to reopen, look at the bases for the 
denial in the prior decision and respond with a notice letter 
that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  As no such notice has been provided to the 
veteran, his new and material evidence claim for service 
connection for allergic bronchitis with early emphysema must 
be remanded.

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2006) is completed.  In particular, the 
AMC/RO must notify the appellant of the 
information and evidence needed to 
substantiate his allergic bronchitis with 
early emphysema claim, and of what part 
of such evidence he should obtain and 
what part the Secretary will attempt to 
obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002) and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

2.  Apart from other requirements 
applicable under the Veterans Claims 
Assistance Act (VCAA), the AMC/RO will 
comply with the Kent ruling, and advise 
the appellant of the evidence and 
information that is necessary to reopen 
his new and material evidence claim on 
appeal as well as the evidence and 
information that is necessary to 
establish his entitlement to the 
underlying claim for allergic bronchitis 
with early emphysema.  He should also be 
told to provide any evidence in his 
possession pertinent to each claim.  
38 C.F.R. § 3.159 (2006).

In particular, the RO/AMC will advise the 
appellant of what evidence would 
substantiate his petition to reopen his 
claim of entitlement to service 
connection for allergic bronchitis with 
early emphysema as well as what evidence 
would substantiate his petition to reopen 
that claim.

3.  The AMC/RO should review the claims 
file and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

4.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the appellant's claim.  
The readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories and all pertinent versions of 
the regulations.  If it is determined 
that new and material evidence has been 
submitted to reopen the claim in 
question, the AMC/RO should consider 
arranging for appropriate VA medical 
examinations.  

5.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


